Exhibit 10.2

TENNENBAUM CAPITAL PARTNERS, LLC

May 20, 20l3

Via Facsimile and Overnight Carrier

Dialogic Inc. and

Dialogic Corporation

6700 Cote De Liesse, Suite 100

Saint-Laurent, Quebec

H4T 2B5 Canada

Montreal, Quebec, Canada H4M2V9

Attention: Anthony Housefather, EVP Corporate Affairs and General Counsel

Re:    Waiver

Gentlemen:

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement by and among Dialogic Corporation, a British Columbia corporation (the
“Company”), Dialogic lnc., a Delaware corporation (the “Parent”, and together
with the Company, collectively, the “Principal Companies”, and individually a
“Principal Company”), each of the Subsidiary Guarantors signatory thereto, the
lenders party thereto (the “Lenders”) and Obsidian, LLC, a Delaware limited
liability company, as agent for the Lenders (in such capacity, the “Agent”),
dated as of March 22, 2012 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

1. Waivers.

(a) Compliance with Laws. The Company has informed the Agent and the Lenders
that Parent anticipates that it will fail to comply with the provisions of
Section 9.5(b) of the Credit Agreement to make a timely filing of its l0Q form
for the period ended March 31, 2013 as it anticipates it will not be able to
file the I OQ within the five day extension period that terminates at 5:30 PM on
May 20, 2013. And has requested that the Agent and the Lenders waive the Events
of Default that may occur as a result of such noncompliance. Subject to the
terms hereof, the Agent and the Required Lenders hereby agree to waive the
Events of Default under the Credit Agreement including under Section 1 l(e) of
the Credit Agreement resulting solely from the failure of the Company to timely
delivery the 1OQ for the period ended March 31, 2013.

(b) Financial Reporting Defaults. The Agent and the Lenders waive the
requirement to deliver the financial statements for the Quarter ended March 31,
2013 and the related Compliance Certificate within 45 days as required under
Section 7(b) and 7(d), respectively, of the Credit Agreement.

(c) Certain Notices and Cross-Defaults. The Agent and the Lenders waive any
Event of Default under the Credit Agreement including under Section 1l(c) and
(g}, respectively, (i) resulting from the failure to give notice of the matters
referred to in the foregoing paragraphs

 

2951 28TH STREET, SUITE 1000, SANTA MONICA, CALIFORNIA 90405

TELEPHONE 310.566.1000 FACSIMILE 310.566.1010

MAILBOX @TENNENBAUMCAPITAL.COM

DWT 22007267v2 0088604-000005



--------------------------------------------------------------------------------

(a) and (b) pursuant to Section 7(a) of the Credit Agreement or (ii) resulting
from any Event of Default under the Working Capital Agreement arising due to the
matters referred to in this paragraph 1.

3. Delivery and Filing of First Quarter Fina ncial Statements and Form 10Q. The
Parent hereby covenants and agrees that it will (a) deliver to Agent the
financial statements for the quarter ended March 31, 2013 and the related
Compliance Certificate no later than June 30, 2013 and (b) file with the SEC its
Form 10Q relating to the fiscal quarter ended on March 31, 2013 no later than
June 30, 2013. Any failure to comply with the foregoing shall constitute an
“Event of Default” under the Credit Agreement.

4. Miscellaneous.

Except as expressly provided herein, nothing contained herein shall (i) amend,
modify or alter any term or condition of the Credit Agreement or any other Loan
Document or (ii) diminish, prejudice or waive any of the Agent’s rights and
remedies under the Credit Agreement (including the right to require strict
compliance with the terms of the Credit Agreement at any time hereafter), any
other Loan Document or applicable law, and the Agent hereby reserves all of such
rights and remedies. This letter agreement shall not excuse future
non-compliance with the Credit Agreement and shall not be a practical
construction, course of conduct or course of performance under the Credit
Agreement. The Company and the Subsidiary Guarantors hereby acknowledge and
reaffirm (i) all of the Loan Parties’ obligations and duties under the Loan
Documents and (ii) that the Agent, for the ratable benefit of the Secured
Parties, has and shall continue to have valid, secured Liens in the Collateral.

 

2



--------------------------------------------------------------------------------

Very truly yours, OBSIDIAN, LLC,  

as Agent and Collateral Agent

By: Tennenbaum Capital Partners, LLC

Its: Managing Member

 

By: /s/ Howard Levkowitz Name: Howard Levkowitz Title: Managing Partner

 

SPECIAL VALUE EXPANSION FUND, LLC, as a Lender By: Tennenbaum Capital Partners,
LLC Its: Investment Manager By: /s/ Rajneesh Vig Name: Rajneesh Vig Title:
Managing Partner SPECIAL VALUE OPPORTUNITIES FUND, LLC, as a Lender By:
Tennenbaum Capital Partners, LLC Its: Investment Manager By: /s/ Rajneesh Vig
Name: Rajneesh Vig Title: Managing Partner TENNENBAUM OPPORTUNITIES PARTNERS V,
LP, as a Lender By: Tennenbaum Capital Partners, LLC Its: Investment Manager By:
/s/ Rajneesh Vig Name: Rajneesh Vig Title: Managing Partner



--------------------------------------------------------------------------------

Acknowledged and agreed:

DIALOGIC CORPORATION,

a British Columbia corporation, as

the Company

By: /s/ Anthony Housefather

Anthony Housefather

EVP Corporate Affairs and General Counsel

DIALOGIC INC.,

A Delaware corporation, as

the Parent

By: /s/ Anthony Housefather

Anthony Housefather

EVP Corporate Affairs and General Counsel

SUBSIDIARY GUARANTORS

DIALOGIC DISTRIBUTION LIMITED

(a company organized under the laws of Ireland)

SIGNED SEALED AND DELIVERED

by Anthony Housefather

the lawful attorney for and on behalf of

DIALOGIC DISTRIBUTION LIMITED

 

/s/ Anthony Housefather

Authorized Signatory (Signed by Anthony Housefather)

Witness: (Signed)



--------------------------------------------------------------------------------

DIALOGIC MANUFACTURING LIMITED

(a company organized under the laws of Ireland)

SIGNED SEALED AND DELIVERED

by Anthony

the lawful attorney for and on behalf of

DIALOGIC MANUFACTURING LIMITED

 

/s/ Anthony Housefather

Authorized Signatory (Signed by Anthony Housefather)

Witness: (Signed)

DIALOGIC US HOLDINGS INC.,

a Delaware corporation

Authorized Signatory /s/ Anthony Housefather

EVP Corporate Affairs and General Counsel

DIALOGIC (US) INC.,

a Delaware corporation

Authorized Signatory /s/ Anthony Housefather

EVP Corporate Affairs and General Counsel



--------------------------------------------------------------------------------

CANTATA TECHNOLOGY, INC.,,,

a Massachusetts corporation

/s/ Anthony Housefather

EVP Corporate Affairs and General Counsel

DIALOGIC JAPAN, INC.

a Delaware corporation

/s/ Anthony Housefather

EVP Corporate Affairs and General Counsel

DIALOGIC NETWORKS (ISRAEL) LTD.

a company organized under the laws of Israel

/s/ Anthony Housefather

EVP Corporate Affairs and General Counsel

DIALOGIC DO BRASIL COMERCIO DE EQUIPAMENTOS PARA

TELECOMUNCIACAO LTDA,

a company organized under the laws of Brazil

/s/ Anthony Housefather

EVP Corporate Affairs and General Counsel